DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-12, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 3-12, It is unclear whether “the display device” is referring to the “a display device interface of claim 1 or Applicant is claiming an additional display device. Clarification is requested via amendments. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1-12,14-28 is/are rejected under pre-AIA  35 U.S.C. 102b as being anticipated by Mault et al. (USPN 2003/0208113-Cited by the Applicant).
Regarding claims 1, 17, Mault et al. discloses a system comprising: an analyte sensor configured to generate analyte data; an accelerometer configured to generate acceleration data corresponding to movement of the accelerometer ([0075]); a wearable transceiver comprising a memory, a display device interface, and a controller configured to store the analyte data in the memory with the acceleration data and date and time information ([0099]-[0101], [0151]).
Regarding claim 2, Mault et al. discloses the controller is further configured to cause the display device interface to convey the analyte data, the acceleration data, and the date and time information to a display device ([0075], [0099]).
Regarding claim 3, Mault et al. discloses the display device, wherein the display device is configured to receive the analyte data, the acceleration data, and the date and time information conveyed by the wearable transceiver ([0075], [0099]).
Regarding claim 4, Mault et al. discloses the display device is configured to calculate an analyte concentration value using at least the analyte data ([0075], [0099]).
Regarding claim 5, Mault et al. discloses the display device is configured to calculate an analyte concentration value using at least the analyte data and the acceleration data ([0075], [0099]).
Regarding claim 6, Mault et al. discloses the display device is configured to generate activity information based on the acceleration data ([0075], [0099]).
Regarding claim 7, Mault et al. discloses generating the activity information based on the acceleration information comprises: converting the acceleration data into scalar acceleration values; comparing the scalar acceleration values to an activity threshold; and generating the activity information based on a frequency at which the scalar acceleration values exceed the activity threshold ([0075], [0099]).
Regarding claim 8, Mault et al. discloses the display device is configured to calculate an analyte concentration value using at least the analyte data ([0075], [0099]).
Regarding claim 9, Mault et al. discloses the display device is configured to calculate an analyte concentration value using at least the analyte data and the activity information ([0075], [0099]).
Regarding claim 10, Mault et al. discloses the display device is configured to display the analyte concentration value together with the activity information ([0075], [0099]).
Regarding claim 11, Mault et al. discloses the display device is configured to display a plot of analyte concentration values and activity information with respect to time ([0075], [0099]).
Regarding claim 12, Mault et al. discloses the display device is configured to generate an alert for a current or projected physiological condition or reaction based on the analyte concentration value and the activity information ([0143], [0109]).
Regarding claim 14, Mault et al. discloses the display device interface comprises an antenna ([0020], [0031], [0042]).
Regarding claim 15, Mault et al. discloses the display device interface comprises a wireless communication integrated circuit ([0020], [0031], [0042]).
Regarding claim 16, Mault et al. discloses an adhesive patch configured to hold the wearable transceiver in place on a body of a patient ([0021]).
Regarding claim 18, Mault et al. discloses using the controller of the wearable transceiver to cause a display device interface of the wearable transceiver to convey the analyte data, the acceleration data, and the date and time information to a display device ([0075], [0099]).
Regarding claim 19, Mault et al. discloses using the display device to receive the analyte data, the acceleration data, and the date and time information conveyed by the wearable transceiver ([0075], [0099]).
Regarding claim 20, Mault et al. discloses using the display device to calculate an analyte concentration value using at least the analyte data ([0075], [0099]).
Regarding claim 21, Mault et al. discloses using the display device to calculate an analyte concentration value using at least the analyte data and the acceleration data ([0075], [0099]).
Regarding claim 22, Mault et al. discloses using the display device to generate activity information based on the acceleration data ([0075], [0099]).
Regarding claim 23, Mault et al. discloses generating the activity information based on the acceleration information comprises: converting the acceleration data into scalar acceleration values; comparing the scalar acceleration values to an activity threshold; and generating the activity information based on a frequency at which the scalar acceleration values exceed the activity threshold ([0099], [0130]).
Regarding claim 24, Mault et al. discloses using the display device to calculate an analyte concentration value using at least the analyte data ([0089], [0109],[0138]).
Regarding claim 25, Mault et al. discloses the display device calculates the analyte concentration value using at least the analyte data and the activity information ([0089], [0109],[0138]).
Regarding claim 26, Mault et al. discloses using the display device to display the analyte concentration value together with the activity information ([0089], [0109],[0138]).
Regarding claim 27, Mault et al. discloses using the display device to display a plot of analyte concentration values and activity information with respect to time ([0089], [0109],[0138]).
Regarding claim 28, Mault et al. discloses using the display device to generate an alert for a current or projected physiological condition or reaction based on the analyte concentration value and the activity information ([0075], [0099]).
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 13, 29 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mault et al. (USPN 2003/0208113) as applied to claims 1 and 17 above, and further in view of Mault et al. (USPN 6790178).
Mault et al. (‘113) discloses a method of alerting for a current or projected physiological condition or reaction, the method comprising:
 receiving a transceiver data signals from an analyte sensor (PDA receives data from the glucose sensor 38, figure 2, [0079]-[0080], [0105], [0198]), generating analyte concentration values based on the data signals received from the analyte sensor ([0090], [0094]), generating acceleration data corresponding to movement of anaccelerometer ([0075],[0105], the physical activity monitor comprises a body mounted accelerometer); generating activity information based on the acceleration data (monitor determines the effect of physical activity on glycemic response, and future trends in blood glucose can be calculated using glycemic response model, [0075], [0099],[0105));
 and generating an alert for the current or projected physiological condition or reaction based on the activity information and the analyte concentration values (an alarm can sound if it is predicted that blood glucose levels will be exceeded [0075], [0099],[0105)). Mault et al. (113) fails to disclose that the accelerometer is located within the transceiver. Mault et al. (178) discloses that the alternatively the PDA (transceiver) has built-in accelerometer to measure acceleration or movement such that a pedometer module including an accelerometer is not necessary. Therefore, it would have been obvious to one of ordinary skills in the art at the time of invention to incorporate an accelerometer into the PDA of Mault et al. (113) as taught by Mault et al. (178), in order to measure acceleration or movement such that a separate accelerometer housing is not necessary.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-29 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-35 of U.S. Patent No. 10,327,714. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are broader than those of the Patent. As, such, any invention meeting the limitations of the claims of the Patent would necessarily meet those of the instant application as well.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARJAN FARDANESH whose telephone number is (571)270-5508. The examiner can normally be reached Monday-Friday 9:00-17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571)272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARJAN FARDANESH/           Primary Examiner, Art Unit 3791